DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 102019114551.1, filed on May 29, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2020 and 05/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computing unit” in claims 11-15.
The word “unit” is a generic word because there is no understood meaning of unit in any field of engineering or science and is simply a word that can refer to anything.  The functional language is “configured to …” and the modifier “computing” does not denote structure.
The structure is provided in Fig. 3 as MMIC which stands for microwave integrated circuit.  The specification on page 6 also states that a computing device can be a processor.  The method is provided in Fig. 13.  Steps S1 and S2 are self-explanatory.  According to the specification, the statistical parameter can be a mean or standard deviation that is used with a threshold to distinguish interference from the expected signal.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract ideas as explained in the Step 2A, Prong I analysis below. This judicial exception is not integrated into a practical application as explained in Step 2A, Prong 2 analysis below.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained in Step 2B analysis below.
Step 2A, Prong 1:
Step 2A, prong 1, of the 2019 Guidance, first looks to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, 
The method of claim 1 and apparatus of claim 15 are directed to limitations “calculating an envelope signal …” and “ascertaining a time of an onset of an interference signal . . . using one statistical parameter” wherein said limitations are a mental process, mathematical concepts or a combination of a mathematical process performed in the mind with the aid of pencil and paper or simple computer.  A person could visually see an outline, e.g. envelope, of a plotted sinusoid or spectrum.  Moreover, a person could easily visualize a large spike representing interference and could easily reference said spike with the axis corresponding to time.  The mean and standard deviation are simple mathematical algorithms that can easily be performed in the mind by hand or with the aid of a general purpose computer. See Intellectual Ventures I LLC. v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016); Mortg. Grader, Inc. v. First. Choice Loan Servs. Inc., 811 F.3d 1314, 1324 (Fed. Cir. 2016).   
Step 2A, Prong 2:
Step 2A, prong 2, of the 2019 Guidance, next analyzes whether claims 22, 33, 36 and 41 recite additional elements that individually or in combination integrate the judicial exception into a practical application.  2019 Guidance, 84 Fed. Reg. at 53–55.  The 2019 Guidance identifies considerations indicative of whether an additional element or combination of elements integrate the judicial exception into a practical application, such as an additional element reflecting an improvement in the functioning of a computer or an improvement to other technology or technical field.  Id. at 55; MPEP § 2106.05(a).
In addition to reciting the above-noted abstract ideas, the issue is whether the claims as a whole including various additional elements integrate the abstract ideas into a practical 
The additional limitations are “providing a digital radar signal of a radar receiver, wherein the digital radar signal comprises a multiplicity of segments” in claim 1.  Here, the digital signal is simply data output which is a post-solution activity thus an extra-solution activity.  The radar receiver is recited at a high level of generality and thus considered data gathering.   Claim 15 recites similar language but includes a computing unit.  The specification on page 6 states that a “computing unit” means any structure or group of functional entities that are designed to perform functions (calculations).  A computing unit can comprise one or more processors designed to execute software/firmware instructions.”   Thus, the specification describes the “computing unit” at a high level of generality.  Using generic computer components to implement an abstract idea does not integrate the abstract idea into a practical application.  See, e.g., Alice, 573 U.S. at 223–24; see also Memorandum, 84 Fed. Reg. at 55 (explaining that courts have identified merely using a computer as a tool to perform an abstract idea as an example of when a judicial exception has not been integrated into a practical application). 
The overall invention is directed to using a window and thresholds base on statistical parameters to evaluate a signal for the presence of interference. The use of sliding windows, thresholds, envelopes, mean and standard deviations are common in signal processing.   
None of the additional limitations provide a meaningful limit on the claim invention.  Rather, the additional limitations are directed data gathering and data processing which is an extra-solution activity.  

Under step 2B of the 2019 Guidance, the issue is whether the claims adds any specific limitations beyond the judicial exception that, either alone or as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  84 Fed. Reg. at 56; MPEP § 2106.05(d). 
The issue is whether the claims as a whole including the additional limitations, as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  In other words, the issue is whether the additional elements in combination (as well as individually) amount to an inventive concept.  
Again, the additional limitations are directed to mere data gathering and data processing which is “well-understood, routine, and conventional” activity in the field.  Thus, the additional limitations alone or in combination do not amount to an inventive concept.  
Overall all the claims are directed to a radar receiver and a computing device.  Computing devices are routinely used to analyze signals obtained from a radar device.  It is conventional for the radar receiver to collect signal data and for the computing device to analyze said signal data. The techniques such as windowing, thresholding, mean and standard deviation are commonly used in signal processing.  Thus, the claim as a whole is considered “well-understood, routine, and conventional.” 
The dependent claims either further define the abstract idea in the independent claims or add limitations which recite abstract ideas similar to the ones addressed above.  Moreover, no additional limitations in the dependent claims that are tangible, e.g. structural in nature, amount to an inventive concept.  For example, in claim 12, the limitation “ascertain at least one statistical parameter …” can be considered mental process, mathematical or both for reasons as discussed 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-7, 9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakanishi (US 2008/0094274).
As to claims 1 and 11, Nakanishi discloses a radar receiver (Fig. 1 shows a transceiver wherein at least items 3-8 represent a receiver chain) designed to provide a digital radar signal (item 8 ADC), wherein the digital radar signal comprises a multiplicity of segments (Fig. 2); and a computing unit (Fig. 1 item 17) configured to:
calculate an envelope signal that represents an envelope of a segment of the digital radar signal (Fig. 1 item 11 “peak detecting unit”  The Examiner notes that envelope detectors are often referred to as peak detectors) ascertain a time of an onset of an interference signal contained in the segment of the digital radar signal (Figs. 2-3 show a time axis) by using at least one statistical parameter of the envelope signal (Para. 52 “The threshold is determined by adding a predetermined value to the standard deviation determined by the standard deviation computing unit 13 or by multiplying the standard deviation by a predetermined coefficient. If a data item exceeding the threshold exists, the interference detecting unit 14 determines that "interference exists". This interference detecting unit 14 supplies an appropriate noise threshold to a threshold processing/peak detecting unit 11 according to presence or absence of interference.” Fig. 1 item 13 Standard Deviation Computing Unit.).
As to claim 2, Nakanishi disclose the method as claimed in claim 1, wherein the ascertaining of the time comprises: statistically analyzing the envelope signal in order to produce the at least one statistical parameter of the envelope signal (Para. 60 “FIG. 6 is a diagram showing relations between amplitude of a beat signal and amplitude of a spike noise superposed thereon. Here, the horizontal axis represents a period (time) in units of millisecond, whereas the vertical axis represents normalized amplitude. FIG. 6(A) shows a waveform in an interval in which a spike noise SPN is superposed on a beat signal, whereas FIG. 6(B) shows a waveform in an interval in which a spike noise is not superposed. In either case, a fine broken line represents a level of a standard deviation of amplitude, while a coarse broken line represents the standard deviation multiplied by 2.”).  
As to claim 4, Nakanishi discloses the method as claimed in claim 1, wherein the calculating of the envelope signal: calculating an RMS signal on the basis of the digital radar signal and using the RMS signal as envelope signal
As to claims 6 and 12, Nakanishi discloses the radar system as claimed in claim 11, wherein, to ascertain the time, the computing unit is ascertain at least one statistical parameter of the envelope signal for a multiplicity of successive time indices of the envelope signal calculate a threshold value for each of the successive time indices based on the associated at least one statistical parameter; and detect a time index that represents the time of the onset of an interference signal based on a comparison of the envelope signal or the multiplicity of successive time indices with the associated threshold values (Fig. 6 and Para. 60 as cited in claim 2).  
As to claims 7 and 13, Nakanishi discloses the radar system as claimed in claim 12,-5-PATENTU.S. Patent Application No. UnassignedAttorney Docket No. 0096-0216 wherein the at least one statistical parameter comprises a mean value and a standard deviation of the envelope signal in a variable time window (Para. 51 and Fig. 1 item 13 as cited in claim 11.  Para. 81 “average value” The Examiner also notes that one must calculate the mean value in order to calculate a standard deviation.  See also Para. 66 “the standard deviation computing unit 13 may determine the standard deviation of window-function-processed sampling data sequence…”).  
As to claims 9 and 14, Nakanishi disclose the radar system as claimed in claim 11, wherein, to ascertain the time the computing unit configured to: ascertain a statistical parameter of the envelope signal for a multiplicity of successive time indices of the envelope signal calculate a threshold value based on the statistical parameters ascertained for a multiplicity of successive time indices (In addition to Para. 66 see also Para. 64 “window function on the sampled data items (S1-S2); and 
detect a time index that represents the time of the onset of an interference signal based on a comparison of the statistical parameters ascertained for a multiplicity of successive time indices with the threshold value (Para. 65 “the DSP 17 determines whether or not a data item of .  
Claims 1-3, 6-9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen  (AU 2015101677 A4).
As to claims 1 and 11, Chen discloses a radar receiver (Fig. 1) designed to provide a digital radar signal (Eq. 4 on Page 5 is in digital form), wherein the digital radar signal comprises a multiplicity of segments (Id. see also Fig. 3 “proceeding to the next IMF [intrinsic mode function]”); and a computing unit (Fig. 3 is done by a computing device. See also Page 4 “discrete Fourier transformation”) configured to:
calculate an envelope signal that represents an envelope of a segment of the digital radar signal (page 6 “cubic spline function to form an upper envelope and a lower envelope”) ascertain a time of an onset of an interference signal contained in the segment of the digital radar signal (Fig. 3 “determining an RFI position” in radar time is interchangeable with range.  See also Page 7 Step 4 “wherein a represents an amplitude corresponding to each time point”) by using at least one statistical parameter of the envelope signal (Page 6 “by a mean value of the upper and lower envelopes …”).
As to claim 2, Chen disclose the method as claimed in claim 1, wherein the ascertaining of the time comprises: statistically analyzing the envelope signal in order to produce the at least one statistical parameter of the envelope signal
As to claim 3, Chen discloses the method as claimed in claim 1, wherein the calculating of the envelope signal comprises: calculating an absolute value of an analytic signal that represents the digital radar signal, and-2-PATENTU.S. Patent Application No. UnassignedAttorney Docket No. 0096-0216 wherein the digital radar signal is already provided as an analytic signal by the radar receiver or the analytic signal is calculated on the basis of the digital radar signal using a Hilbert transformation (Page 7 “Hilbert Transformation”).  
As to claims 6 and 12, Chen discloses the radar system as claimed in claim 11, wherein, to ascertain the time, the computing unit is ascertain at least one statistical parameter of the envelope signal for a multiplicity of successive time indices of the envelope signal calculate a threshold value for each of the successive time indices based on the associated at least one statistical parameter; and detect a time index that represents the time of the onset of an interference signal based on a comparison of the envelope signal or the multiplicity of successive time indices with the associated threshold values (Page 6 “sliding a rectangular window on the first IMF to calculate a standard deviation … wherein when the standard deviation . . . is greater than σ, it is determined that the echo data contains interference . . . next slide window is performed to detect interference position …”).  
As to claims 7 and 13, Chen discloses the radar system as claimed in claim 12,-5-PATENTU.S. Patent Application No. UnassignedAttorney Docket No. 0096-0216 wherein the at least one statistical parameter comprises a mean value and a standard deviation of the envelope signal in a variable time window (Id.).  
As to claim 8, Chen discloses the method as claimed in claim 7, wherein the variable time window extends from a stipulated start time index to a variable end time index (Id. “sliding”).  
As to claims 9 and 14, Chen disclose the radar system as claimed in claim 11, wherein, to ascertain the time the computing unit configured to: ascertain a statistical parameter of the Id.  see also Fig. 3); and 
detect a time index that represents the time of the onset of an interference signal based on a comparison of the statistical parameters ascertained for a multiplicity of successive time indices with the threshold value (Page 6 as previously cited regarding the next sliding window and position).  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being obvious over Chen in view of Tyree (US 7,768,448 B2).
As to claim 4, Chen does not teach (although in all practicality it likely does) the method as claimed in claim 1, wherein the calculating of the envelope signal: calculating an RMS signal on the basis of the digital radar signal and using the RMS signal as envelope signal.  
In the same field of endeavor, Tyree at Para. 90 teaches root-mean-squared.  
In view of the teachings of Tyree, one of ordinary skill would apply RMS to the envelope of Chen because one of ordinary skill understands that you cannot simply average a sinusoids that has both positive and negative peaks and that RMS is commonly used to represent DC and AC currents in order to provide an actual meaningful and measurable physical parameters unlike an average.  
The Examiner notes that RMS and CFAR are so universally well-known and conventional that most applications will not mention either because this would be like “reinventing the wheel.”  But rest assured, these concepts are found in many academia books such as Detection Theory and the famous Skolnik’s Radar Handbook.  Thus, in all likelihood, RMS and CFAR are likely to be used in any practical application for any give prior relating to radar detection that has been provided.  
The teachings of Tyree are equally applicable to Nakanishi because these concepts relate to all radar detection systems.
As to claim 5, Chen does not teach (although it most likely does) the method as claimed in claim 1, wherein the calculating of the envelope signal comprises: using a CFAR algorithm to ascertain the envelope signal.  
In the same field of endeavor, Tyree teaches at Para. 20 “adaptive thresholding based on both channel noise and CFAR to better discriminate pulses and enhanced LOS processing on the multiple samples to better estimate the peak amplitudes.”
In view of the teachings of Tyree, it would have been obvious to perform CFAR to the threshold detection in Chen in order to provide adaptive thresholding thereby improving signal-to-noise thus reducing false alarms.
The teachings of Tyree are equally applicable to Nakanishi.
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being obvious over Chen in view of Kojima (US 2013/0342283).
As to claims 10 and 15, Chen does no teach the radar system as claimed in claim 14, wherein the at least one statistical parameter comprises a standard deviation of the envelope signal in a moving time window, and wherein the threshold value is calculated based on a mean value of the ascertained standard deviations.
In the same field of endeavor, Kojima teaches “whether or not there is an interference signal can be reliably determined even though there is little change in the change amount caused by superposition of the radar interference over the echo.  The moving average deviation, the moving root mean square, the moving variance, the moving mean square, or the moving mean square can be used as an index of variance instead of the moving standard deviation in the distance direction (Para. 139-140).”
In view of the teachings of Kojima, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply the average deviation to the envelope and threshold in a sliding window as taught by Chen in order to detect interference even if there is little change in superposition thereby increasing reliability of interference detection.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stettiner (CN 112088317) teaches “Interference detection, for example, uses a mean filter to filter (i.e., whenever the smoothing envelope exceeds a threshold).”
Szajnoski (US 2011/0291875) teaches “A mean level, such as an rms value, of all J data blocks of a data frame is first determined. An interference detection threshold, referred to herein as a blanking threshold, is established (Para. 125).”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648